DETAILED ACTION
	In response to the office action mailed 06/09/2022, the response has been received 11/09/2022: 
Claim 1 has been amended.
Claims 2 and 3 have been cancelled.
Claims 1, 2, and 5-20 are pending.
Response to Arguments
Applicant's arguments filed 11/09/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not disclose different materials are in different layers of a stack.  However, Martens disclose different materials in different layers of a stack disposed side by side in Fig. 7.  Therefore, given the broadest reasonable interpretation of the claim, the claim, as currently claimed, reads on the prior art of record.
Applicant argues that the filter of Wear and Martens fails to teach that it is movable.  However, Wear disclose that the K-edge filter may be removed or added [0024].  Therefore, given the broadest reasonable interpretation of the claim, the claim, as currently claimed, reads on the prior art of record.
Applicant argues that Wear and Martens fail to teach a control logic configured to adjust x-ray source parameters during a single exposure corresponding to the position of the movable filter.  However, Wear disclose that the K-edge filter may be removed or added [0024].  Since control logic adjusts source parameters, the parameters are adjusted when the filter is present and when it is not present.  Therefore, given the broadest reasonable interpretation of the claim, the claim, as currently claimed, reads on the prior art of record.
Applicant argues that Wear and Martens fail to teach transmission characteristics of the first filter region and the third filter region are the same and transmission characteristics of the second filter region are different from the first and third filter regions.  However, Martens disclose an evern number of filter elements can be used where the K-edge energies of the two central elements straddle the design energy corresponding to the inclination 0 degrees [0085]. Therefore, given the broadest reasonable interpretation of the claim, the claim, as currently claimed, reads on the prior art of record.
Applicant’s arguments, see pages 13 and 14, filed 11/09/2022, with respect to claims 17 and 20 have been fully considered and are persuasive.  The rejection of claims 17 and 20 has been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0058649 (Wear).
Regarding claim 19: 
Wear disclose an x-ray system, comprising: 
means for generating an x-ray beam (Fig. 1, 22); 
means for filtering the x-ray beam to have a multi-maximum energy spectrum ([0024], K-edge filter); and 
means for converting at least a first part of the filtered x-ray beam into a first image (Fig. 1, 40, [0023]); means for converting at least a second part of the filtered x-ray beam into a second image (Fig. 1, 40, [0023]); and means for generating a third image based on the first image and the second image (Fig. 1, 40, [0023]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-9, 11-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0058649 (Wear) in view of US 2018/0153486 (Martens).
Regarding claim 1: 
Wear disclose an x-ray system, comprising: 
an x-ray imager including a plurality of imaging layers (Fig. 1 and 3, [0026], [0030]); 
an x-ray source configured to generate an x-ray beam (Fig. 1, 20); and 
an x-ray prefilter [0024]; wherein: 
the x-ray prefilter is configured to adjust an energy spectrum of the x-ray beam to create or decrease a level of x-ray fluence of a local minimum between two of a plurality of local maximums ([0024], K-edge filter may be added or removed to switch between single and dual energy modes).
Wear fail to disclose the x-ray prefilter includes multiple materials, each having a different k-edge absorption; and the x-ray prefilter includes a plurality of layers in a stack, each layer including one of the materials of the x-ray prefilter.
Martens disclose an x-ray prefilter wherein the x-ray prefilter includes multiple materials, each having a different k-edge absorption (Fig. 7 and 8); and the x-ray prefilter includes a plurality of layers in a stack, each layer including one of the materials of the x-ray prefilter [0087].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Wear with the prefilter disclosed by Martens.  One would have been motivated to select a known prefilter in the art on the basis of desired and number of transmission curves [0087].
Regarding claim 2: 
Wear in view of Martens disclose the x-ray system of claim 1, wherein the x-ray prefilter includes at least one material having a k-edge absorption between the two local maximums [0024].
Regarding claim 5: 
Wear disclose x-ray system of claim 1, but fail to teach the details of wherein the x-ray prefilter includes at least one of a pure material, an alloy, and a powdered material.
Martens teach an x-ray prefilter which includes at least one of a pure material, an alloy, and a powdered material (Fig. 8, [0087], Ag, In, and Sb).
Regarding claim 6: 
Wear in view of Martens disclose x-ray system of claim 1, wherein: 
a first imaging layer of the imaging layers is disposed to receive the x-ray beam before a second imaging layer of the imaging layers (Fig. 3, [0033]); 
each of the imaging layers includes an x-ray conversion material associated with a corresponding one of the local maximums ([0031]-[0033]); 
the x-ray conversion material of the first imaging layer is configured to absorb more of a first local maximum of the two local maximums than the x-ray conversion material of the second imaging layer ([0031]-[0033]); and 
the x-ray conversion material of the second imaging layer is configured to absorb more of a second local maximum of the two local maximums than the x-ray conversion material of the first imaging layer ([0031]-[0033]).
Regarding claim 7: 
Wear in view of Martens disclose x-ray system of claim 6, wherein an energy of the first local maximum is less than an energy of the second local maximum ([0031]-[0033]).
Regarding claim 8: 
Wear in view of Martens disclose x-ray system of claim 1, wherein: each of the imaging layers includes an x-ray conversion material associated with a corresponding one of the local maximums ([0031]-[0033]), but fail to explicitly teach and thicknesses of the x-ray conversion materials of at least two of the imaging layers are different. 
However, Wear disclose the x-ray detector thickness between 0.1mm and 3mm.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select a detection thickness within the disclosed range for each imaging layer on the basis of desired absorption efficiency and distance from the source in order to detect radiation within a desired bandwidth.
Regarding claim 9: 
Wear in view of Martens disclose x-ray system of claim 1, but fails to teach wherein an anode of the x-ray source includes at least two materials producing different x-ray spectrums. 
Wear disclose producing different x-ray spectrums by increasing/decreasing voltage and/or current [0024].
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to produce different x-ray spectrums by including different materials.  One would have been motivated to select a known method in the art on the basis of cost of manufacturing.
Regarding claim 11: 
Wear disclose an x-ray system comprising: 
an x-ray source configured to generate an x-ray beam (Fig. 1, 22); 
a movable x-ray filter [0024]; and 
and control logic configured to move the x-ray filter during an exposure ([0024], required to switch from single to multi-spectral imaging).
Wear fail to teach the details of the movable x-ray filter including a plurality of filter regions, wherein at least one of the filter regions has an attenuation characteristic that is different from at least one of the other filter regions; and control logic configured to move the x-ray filter during an exposure.
Martens disclose an x-ray filter including a plurality of filter regions (Fig. 8), wherein at least one of the filter regions has an attenuation characteristic that is different from at least one of the other filter regions (Fig. 8, [0087], Ag, In, and Sb).
Regarding claim 12: 
Wear in view of Martens disclose the x-ray system of claim 11, wherein: a first filter region of the filter regions is configured such that the x-ray beam has a first energy peak when filtered by the first filter region (Fig. 8, [0087], Ag, In, and Sb); a second filter region of the filter regions is configured such that the x-ray beam has a second energy peak when filtered by the second filter region (Fig. 8, [0087], Ag, In, and Sb); and an energy of the first energy peak is different from an energy of the second energy peak (Fig. 8, [0087], Ag, In, and Sb).
Regarding claim 13: 
Wear in view of Martens disclose the x-ray system of claim 11, wherein the movable x-ray filter is configured to at least rotate or translate (Wear, [0024], wherein moving the prefilter requires at least one of rotating or translating the filter) (Martens, [0084], filter rotates).
Regarding claim 14: 
Wear in view of Martens disclose the x-ray system of claim 11, wherein the control logic is further configured to control a position of the movable filter such that the x-ray beam passes through more than one of the filter regions during a single exposure (Wear [0024]) (Martens, [0084], filter rotates).
Regarding claim 15: 
Wear in view of Martens disclose the x-ray system of claim 14, wherein the control logic is configured to adjust the x-rays source parameters during the single exposure corresponding to the position of the movable filter (Wear [0024]) (Martens, [0084], filter rotates).
Regarding claim 16: 
Wear in view of Martens disclose the x-ray system of claim 11, wherein: the filter regions include a first filter region, a second filter region, and a third filter region (Fig. 8, [0087], Ag, In, and Sb); the first filter region is adjacent to the second filter region (Fig. 8, [0087], Ag, In, and Sb); the second filter region is adjacent to the third filter region (Fig. 8, [0087], Ag, In, and Sb); transmission characteristics of the first filter region and the third filter region are the same (Fig. 8, [0087], Ag, In, and Sb); and transmission characteristics of the second filter region are different from the transmission characteristics of the first and third filter regions (Fig. 8, [0087], Ag, In, and Sb).
Regarding claim 18: 
Wear in view of Martens disclose the x-ray system of claim 11, further comprising an x-ray imager with one or more imaging layers (Wear, Fig. 1 and 3, [0026], [0030]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wear in view of Martens as applied to claim 1, and in further view of US 2021/0041582 (Simon).
Regarding claim 10: 
Wear disclose x-ray system of claim 1, but is silent with respect to detector filters thereby allowing for that which is known in the art of multi-layer multi-spectral X-ray detectors.
Simon disclose a multi-layer X-ray detector comprising an x-ray filter (14) disposed between at least two of the imaging layers (12 and 16).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Wear with the teachings of Simon.  One would have been motivated to make such a modification on the basis of desired number of parts of the incident X-ray spectrum to be discriminated between in order to better match the multi-layer X-ray detector to different material types in an imaged sample or image acquisition protocols [0018].
Allowable Subject Matter
Claims 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 17: 
Wear in view of Martens disclose the x-ray system of claim 11, but fail to teach further comprising control logic configured to control a difference in an amount of time that the x-ray beam passes through a first filter region of the filter regions and an amount of time the x-ray beam passes through a second filter region of the filter regions during the exposure.
Regarding claim 20: 
Wear disclose the x-ray system of claim 19, but fail to teach wherein the means for filtering the x-ray beam includes means for dynamically filtering the x-ray beam during an exposure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884